Citation Nr: 0913501	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-30 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the face.  

2.  Entitlement to service connection for residuals of an 
injury to the mouth.  

3.  Entitlement to service connection for residuals of an 
injury to the teeth.  

4.  Entitlement to service connection for residuals of an 
injury to the head.  

5.  Entitlement to service connection for residuals of an 
injury to the neck.  

6.  Entitlement to service connection for residuals of an 
injury to the back.  

7.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

The issues regarding service connection for residuals of 
injuries to the face, mouth teeth, head, neck, and back are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence establishes that any in-service 
hearing loss resolved, a hearing loss disability was not 
manifest in service and is not attributable to service, and a 
hearing loss disability was not shown within the initial 
post-service year.


CONCLUSION OF LAW

A hearing loss disability was not incurred or aggravated in 
active service and may not be presumed to have been so 
incurred or aggravated in such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The May 
2005 and September 2005 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F. 3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in July 2008.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in January 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may 
be granted for a chronic disease, including organic disease 
of the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not applicable.  

The Veteran asserts that he has a hearing loss disability as 
a result of in-service noise exposure.  The July 2008 VA 
examination report reflects a diagnosis of mild-to-moderately 
severe sensorineural hearing loss on the right and a mild 
sensorineural hearing loss on the left.  In addition, a 
September 2008 rating decision reflects that the Veteran is 
service connected for tinnitus as a result of in-service 
noise exposure.  Thus, the pivotal question is whether the 
Veteran's hearing loss disability is related to in-service 
noise exposure.  

In this case, the Board finds that whether the claim of 
entitlement to service connection for a bilateral hearing 
loss disability is considered on the basis of incurrence, or 
on the basis of aggravation, the result is the same.  Service 
connection for a hearing loss disability on the right or left 
is not warranted.

Initially, the Board notes that, generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  In this case, and as noted in the 
July 2008 VA examination report, while hearing loss on the 
left was shown on audiologic evaluation in 1974, to include 
at service entrance in February 1974, hearing was normal at 
separation, and thus, the July 2008 VA examine concluded that 
such represented a conductive component.  Therefore, a 
theory of aggravation is not relevant, and to the extent 
necessary, the evidence, and particularly the normal hearing, 
bilaterally, shown in 1980, clearly and unmistakably 
establishes that any preexisting hearing loss was not 
aggravated during service.  

The Board notes that a determination as to whether a hearing 
loss disability is related to service requires competent 
evidence.  Importantly, the Veteran is competent to report 
his symptoms, as well that he was exposed to noise during 
service, and such has been accepted.  As a layman, however, 
his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The February 1974 entrance examination report indicates that 
the ears and drums were normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
25
25
25
-
10

His hearing was assigned a profile of "1."  On the 
accompanying medical history, he denied having ear trouble 
and hearing loss.  

On audiological evaluation in October 1974, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
10
LEFT
30
20
25
15
5

On audiological evaluation in October 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
25
5
5

The report notes that he was a power production specialist 
and it was noted that he exposed to noise in association with 
his duties around diesel generators.  His hearing was noted 
to be good.  

A May 1977 AF Form 565-5 reflects that his hearing was 
assigned a profile of "1."  

On audiological evaluation in July 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
15
5
20
5
5

It was noted that he had been exposed to noise during the 
previous nine months in association with his duties as a 
power production operator.

On audiological evaluation in December 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
15
5
25
5
5

It was noted that he was exposed to noise in association with 
generators.  

On audiological evaluation in May 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
5
20
0
0

The report notes that his hearing was good.  

A September 1979 AF Form 565-4 reflects that his hearing was 
assigned a profile of "1."  


A March 1980 record in association with a transfer to another 
facility notes that auditory acuity was normal.  

On audiological evaluation in April 1980, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
10
10
10
5

It was noted that he worked with power production and duties 
in noise were associated with generators.  The report notes 
that the Veteran's hearing was good.  

In this case, and as noted by the July 2008 VA examiner, 
audiological evaluation showed normal hearing on the right at 
service entrance in 1974, and while a mild loss at low 
frequencies was shown on the left, subsequent evaluations, 
dated in 1976, 1977, 1979, and in association with separation 
in 1980, showed normal hearing, bilaterally, indicative of a 
conductive component at service entrance.  The July 2008 
examination report notes that the hearing loss reflected at 
service entrance had resolved prior to the in-service 
evaluations accomplished subsequent to the February 1974 
evaluation, and thus, concluded that the Veteran's current 
hearing loss was not due to exposure to loud noise during 
service.  

The Board notes that while the absence of documented hearing 
loss in service does not preclude service connection, the 
1980 separation audiogram is probative in regard to 
determining the status of the Veteran's hearing at that time.  
In addition, while the Board accepts that the Veteran was 
exposed to noise during service, the normal findings in 
association with separation, coupled with the significant 
lapse in time between service and post-service medical 
treatment weighs against the claim.  Maxson v. Gober, 230 F. 
3d 1330 (Fed. Cir. 2000).  The Board notes that a September 
2004 VA record notes that the Veteran could appreciate a 
whisper from a distance of three feet.  

In this case, the Board has accorded more probative value to 
the July 2008 VA opinion to the effect that the Veteran's 
bilateral hearing loss disability is not related to service.  
The examiner reviewed the claims file, provided a detailed 
report, and the opinion is consistent with the record, to 
include the contemporaneous service treatment records.  

In sum, any in-service hearing loss resolved, hearing was 
normal at separation, bilaterally, a hearing loss disability 
was not shown during service, or within the initial post 
service year, and the competent and probative evidence 
establishes that a hearing loss disability is not related to 
in-service disease or injury, to include noise exposure.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

The Veteran asserts that he has residual disability of the 
face, mouth, teeth, head, neck, and back due to injuries 
sustained during service.  Service treatment records reflect 
two pertinent in-service incidents in which the Veteran 
sustained injuries, one occurring in May 1977 and another 
occurring in September 1979.  The Board notes that VA 
treatment records reflect relevant complaints and/or 
findings.  

In addition, the Board notes that an October 2005 
determination by the agency of original jurisdiction (AOJ) 
concludes that any residual disability sustained as a result 
of in-service injuries during service, and particularly those 
sustained in May 1977, is a result of willful misconduct 
based on a finding of alcohol intoxication at the time the 
injuries were incurred, and thus, a bar to VA disability 
compensation.  

In that regard, the Board notes that no compensation shall be 
paid if the disability resulting from injury or disease in 
service is a result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301.


"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

Simple drinking of alcoholic beverage is not of itself 
willful misconduct under 38 C.F.R. § 3.301(C)(2).  The 
deliberate drinking of a known poisonous substance, or under 
conditions which would raise a presumption to that effect, is 
willful misconduct; and, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability or 
death is considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether of compulsion or otherwise, will not be considered of 
willful misconduct origin.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).




Having reviewed the record, the Board finds that further 
development is required in this case.  First, the Board notes 
that the Veteran's 201 personnel file has not been associated 
with the claims file.  

Next, the Board notes that service treatment records reflect 
overseas service in 1977 and that the Veteran's duty involved 
working with diesel generators/power production.  In 
addition, records, dated in May 1977, document that the 
Veteran sustained serious injuries as a result of a jump from 
a fuel storage tank, a distance which has been variously 
noted to have been from 40 feet to 300 feet, with initial 
treatment records noting a suicide attempt, and later reports 
noting that the jump was facilitated by alcohol intoxication, 
rather than a suicide attempt. 

In that regard, contemporaneous treatment records, dated on 
May 8, 1977, note that the Veteran made a suicide attempt by 
jumping off a diesel fuel tank and suffering right-sided 
facial trauma.  The initial impressions were mandible 
fracture, right blow out fracture, and fracture of the 
cervical spine at C1.  The records reflect a tracheotomy and 
that he was transferred from a remote base in S. T. via C-130 
to I., and from I. to G. for neurosurgery.  The record notes 
that a list of items was to accompany the Veteran to I., to 
include head and neck x-rays, blood and urine samples for 
toxicology, and Polaroid pictures of the face.  Although 
dental x-rays, dated in July 1077, November1977, February 
1979, and March 1979 are associated with the claims file, the 
items noted in the list above, to include x-rays dated in May 
1977, are not.  

In addition, a May 8, 1977 emergency medical treatment (EMT) 
record in association with preparation for transfer/travel to 
G., notes, "see additional form SF-512."  The Board notes 
that a May 1977 SF-512 is not associated with the treatment 
records.  

A May 8, 1977 AF Form 565-5 admission entry notes "LD?" and 
reflects, in pertinent part, the following:

38.  CAUSE OF INJURY  Intentionally incurred on 8 MAY 
77, at approximately 1045.  Patient jumped from a 
fuel storage tank at S[] T[], landing on head.  

		Off duty.  On base.  		(Check ? if continued 
on reverse)
											
39.  DIAGNOSES-OPERATIONS AND SPECIAL PROCEDURES

Multiple fractures of face, and mandible, Closed.  	
	LD:  Unknown.
Fracture of cervical vertebra (C1)			
	LD:  Unknown.

